      Case 1:17-cv-03547-ALC-KNF Document 120 Filed 07/02/20 Page 1 of 1

                                                                                             7/2/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PEDRO URAGA, on behalf of himself, FLSA
 Collective Plaintiffs and the Class,

                                 Plaintiff,

                     -against-
                                                            1:17-cv-03547 (ALC)
 AMICI 519 LLC d/b/a ESSEN, BNP NY
 FOODS, INC. d/b/a ESSEN, TEN WESTSIDE                      ORDER
 CORP. d/b/a ESSEN, 100 BROAD STREET
 LLC d/b/a ESSEN, ESSEN22 LLC d/b/a
 ESSEN, JOHN DOE CORP. d/b/a ESSEN,
 JOHN BYUN and CHONG WON BYUN,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

In light of the ongoing public health emergency, the Final Fairness Hearing scheduled for July 7,

2020 at 2:30 p.m. is ADJOURNED until September 15, 2020 at 2:30 p.m. in Courtroom

1306 at the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New

York 10007. SO ORDERED.

Dated: July 2, 2020,                             ___________________________________
       New York, New York                             ANDREW L. CARTER, JR.
                                                       United States District Judge
